DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 January 2022 has been entered:
Claim(s) 1 is/are amended; 
Claim(s) 11-22 is/are withdrawn.
In all, claim(s) 1-22 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a motor-driven closure system which is separate from said firing system” fails to comply with the written description requirement as it contains new matter. More specifically, nowhere in the Specification as originally filed discloses that the motor-driven closure system (e.g. closure tube 4120) is “separate” from the firing system (e.g. 2500). Furthermore, as analyzed below in 35 U.S.C. 112(b) rejection, it is unclear what it means for the motor-driven closure system to be “separate” from the firing system, which makes it difficult to find whether such limitation was described in the specification as originally filed, especially when the specification does not use the similar language.
All depending claims inherit the limitations of claim 1, and therefore are also rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 1, introduction of “a motor-driven closure system which is separate from said firing system” renders the claim indefinite because it is unclear to one having ordinary skill in the art what it means for the motor-driven closure system to be “separate” from said firing system (for example, are they functionally disconnected? Are they physically distanced? Are they made of two separate material? Are they merely separate parts of the surgical instrument assembly as a whole?). For the purposes of examination, the limitation is understood as two separate parts of the surgical instrument assembly as a whole.
All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 2015/0053743 A1).
Regarding claim 1, Yates discloses a surgical instrument assembly (Figs. 1 and 2) configured to be attached to and detached from a surgical robot (“the term ‘housing’ may also encompass portions of an automated surgical instrument system such as a robotically-controlled system that is not intended to be handheld but is otherwise manipulated and actuatable by various components, portions, and/or actuators of the system.” [0211]), comprising a housing (“the term ‘housing’ may also encompass portions of an automated surgical instrument system such as a robotically-controlled system”, [0221]) and a motor (motor 100, see Fig. 1 and para. [0217] & [0337]), wherein said surgical instrument assembly comprises: 
a firing system (equivalent means, firing member assembly 82, Fig. 1); 
a motor-driven closure system (equivalent means, the closure system as explained in [0217]: “the motor 100 is configured to apply rotary actuation motions to a firing member assembly, generally designated as 82. In one arrangement, for example, the firing member assembly 82 includes a drive tube 102 that is rotatably supported within the housing 12 and has an internal thread (not shown) formed therein…[R]otation of drive tube 102 in a first direction (e.g., counter-clockwise) causes the firing rod 104 to advance the drive member 60 in the distal direction. Initial advancement of the drive member 60 in the distal direction within the loading unit 20 causes the anvil 22 to pivot toward the staple cartridge 26.” see “Response to Arguments section below for further analysis), which is separate from said firing system (said closure system is a separate part from firing member assembly 82; see 112(b) rejection above).;
a shaft (elongated shaft assembly 16, [0212]); 
an end effector (20, Fig. 2), comprising: 
a first jaw (22); 
a second jaw (24); 
a firing member (drive beam 60)
a clamped configuration (“The distal working head 62 may further include a pair of pins 65 that are configured to engage the anvil assembly 22 to pivot it to a closed position to clamp tissue between the anvil 22 and the staple cartridge 26 as the distal working head 62 is distally driven through the staple cartridge 26,” [0216]); and 
an unclamped configuration (as shown in Fig. 2), wherein said motor-driven closure system is configured to be actuated by the surgical robot to selectively place said end effector into said clamped configuration and said unclamped configuration when said surgical instrument assembly is operably attached to the surgical robot (as explained in [0216]); and 
a manually-actuatable bailout (retraction assembly 730, [0312]-[0315], Figs. 22-24) configured to actuate said motor-driven closure system to manually place said end effector into said clamped configuration and said unclamped configuration when said surgical instrument (pulling/pushing 736 to manually place between clamped/unclamped configuration; “In such arrangement, for example, if the working head 65 becomes jammed or otherwise stopped in its ending position, activation of the retraction assembly can fully retract the drive beam 60 to bring the distal working head 62 to its starting position wherein the distal working head 62 can permit the anvil 22 to pivot open and release the tissue”, [0315]; the limitation is an intended use which Yates’ bailout can perform even when it is detached from main handle housing or “a robotically-controlled system”, for example, as shown in Fig. 94).

Regarding claim 2, Yates discloses the surgical instrument assembly of claim 1, wherein said shaft comprises a spine (retraction linkage assembly 732, [0314]), wherein said closure system comprises a closure tube (drive tube 102, Fig. 1 [0217] and [0314]), wherein said closure tube is configured to be actuated in a first direction to place said end effector into said clamped configuration and in a second direction to place said end effector into said unclamped configuration, and wherein said first direction is opposite said second direction (rotation of drive tube advances/retracts the firing rod based on the rotation direction, placing between clamped/unclamped configurations).
Regarding claim 3, Yates discloses the surgical instrument assembly of claim 2, wherein said manually-actuatable bailout is configured to actuate said spine in said first direction to place said end effector in said unclamped configuration and in said second direction to place said end effector in said clamped configuration (see actuation of 732 between Figs. 22-24; [0312]-[0315]).
Regarding claim 4, Yates discloses the surgical instrument assembly of claim 3, wherein said manually-actuatable bailout comprises: a rotary drive input (738); a drive screw (725) configured to be actuated by said rotary drive input (Figs. 22-24); and an actuator portion (736) coupled to said drive screw and said spine.
Regarding claim 5, Yates discloses the surgical instrument assembly of claim 1, wherein said closure system comprises a linearly-actuatable drive portion (720, Fig. 22) configured to be actuated by a drive output of the surgical robot, and wherein said linearly-actuatable drive portion is further configured to be manually actuated when the surgical instrument assembly is detached from the surgical robot (720 can be actuated via robot or manual actuation when detached).
Regarding claim 6, Yates discloses the surgical instrument assembly of claim 1, further comprising an articulation system (109, [0218]; Fig. 1) configured to articulate said end effector relative to said shaft, wherein said articulation system comprises actuators (manual articulation knob 114) configured to be manually actuated when said surgical instrument assembly is detached from the surgical robot ([0218]).
Regarding claim 7, Yates discloses the surgical instrument assembly of claim 1, wherein said firing system comprises a firing member (firing rod 720) movable through a firing stroke, and wherein said firing system further comprises a firing system bailout configured to retract said firing member (retraction assembly 730 retracts the firing rod 720).
Regarding claim 8, Yates discloses the surgical instrument assembly of claim 1, wherein said manually-actuated bailout comprises a first manually-actuated bailout (738), and wherein said surgical instrument assembly further comprises a second manually-actuatable bailout (734) (“A retraction assembly may interface with the drive tube for manually applying other rotary motions thereto in the second rotary direction when the motor is deactivated. A locking means may interface with the retraction assembly and the gear assembly for preventing transfer of the other rotary motions to the motor shaft while the gear assembly remains drivingly coupled to the motor shaft,” [0320]).
Regarding claim 9, Yates discloses the surgical instrument assembly of claim 1, further comprising means for operably disengaging a powered actuator of the surgical robot with a linear actuator of said closure system such that said manually-actuatable bailout can be used without interference from the powered actuator of the surgical robot (“A retraction assembly may interface with the drive tube for manually applying other rotary motions thereto in the second rotary direction when the motor is deactivated. A locking means may interface with the retraction assembly and the gear assembly for preventing transfer of the other rotary motions to the motor shaft while the gear assembly remains drivingly coupled to the motor shaft,” [0320])
Regarding claim 10, Yates discloses the surgical instrument assembly of claim 1, further comprising a staple cartridge (26, Fig. 2) comprising a plurality of staples removably stored therein ([0216]).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1 as anticipated by Yates, Applicant stated in pages 8-9 that Yates do not disclose “a motor-driven closure system, which is separate from said firing system”. Examiner respectfully disagrees.
First, said limitation as newly added introduces New Matter issue (see 112(a) rejection analysis above) and Indefiniteness issue (see 112(b) rejection above).
Second, with the interpretation of such limitation as “a motor-driven closure system is made of separate parts from said firing system” (see 112(b) rejection analysis), Yates teaches that the motor-driven closure system (equivalent means, the closure system as explained in [0217]) that is of separate part than the firing assembly (firing member assembly 82). Therefore, claim 1 is anticipated by Yates.
	As discussed in the Examiner-Initiated Interview on 9 December 2021, Examiner encourages Applicant to amend the claims such that the structural differences between Subject Application and the prior art cited are present in the claims, rather than confusing functional languages such as “separate from” (for example, how is the a manually-actuatable bailout structurally tied to said motor-driven closure system such that the bailout actuates the closure system without actuating the firing system or the firing member, that is different from the bailout of the prior art?).
	Examiner welcomes Applicant to schedule a telephonic interview if Applicant wishes to further discuss the possible amendments to overcome the prior art cited in the current Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731